Citation Nr: 1007707	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection of a low back disorder, 
to include spondylolisthesis at L5-S1, and, if so, whether 
service connection is warranted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1992 to December 
1994 and from August 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In September 2009, the Veteran and her friend presented 
hearing testimony before the undersigned at the RO.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board received additional evidence from the Veteran at 
the hearing, which was accompanied by a waiver of her right 
to initial RO consideration of the new evidence.  38 C.F.R. 
§§ 19.9, 20.1304(c).  Accordingly, the Board will consider 
the new evidence in the first instance in conjunction with 
the issue on appeal.        

During the course of this appeal, service records pertaining 
to the Veteran's second period of active military service 
were associated with the claims folder.  Specifically, the 
Veteran provided copies of service treatment records (STRs) 
from Camp Arifjan in Kuwait dated from May 2005 to September 
2005 as well as DA Form 2173, Statement of Medical 
Examination and Duty Status, dated in May 2005.  The Board 
also notes that the RO found the Veteran's claim to be 
reopened by way of the submission of new and material 
evidence, in part, due to the submission of the additional 
service records.  See June 2007 Statement of the Case (SOC).  
These service records were not before VA at the time of the 
final February 1995 RO rating decision that previously denied 
the Veteran's claim for a low back disorder.  See 38 C.F.R. 
§ 20.1103.  Under 38 C.F.R. § 3.156(c), if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim as an original claim rather than a 
request to reopen a previously disallowed claim.  Although 
the service records contain evidence pertinent to the 
Veteran's claim, they were not in existence at the time of 
the February 1995 rating decision as they pertain to the 
Veteran's second period of active duty from August 2004 to 
January 2006.  Consequently, the issue is properly considered 
as a request to reopen a previously disallowed claim, rather 
than an original claim, as is reflected on the first page of 
this decision.   


FINDINGS OF FACT

1.  In an unappealed February 1995 rating decision, the RO 
denied the Veteran's claim of service connection for a low 
back disorder, on the basis that the Veteran's STRs did not 
show injury or disease of the Veteran's lower back although a 
subjective history of weak lower back was noted on the 
separation examination.  The RO further explained that the 
February 1995 VA examination was remarkable for x-ray 
evidence of spondylolisthesis of L5 and S1, usually a 
developmental abnormality; however, there was no remarkable 
functional impairment, nerve damage, or limitation of motion 
to show that the condition was made worse during the 
Veteran's military service.    

2.  The RO's February 1995 rating decision is final.  

3.  Evidence received subsequent to the February 1995 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.

4.  The evidence shows that the Veteran's pre-existing 
spondylolisthesis underwent an increase in severity beyond 
normal progression due to her working conditions during her 
second period active military service.   


CONCLUSIONS OF LAW

1.  The February 1995 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994).  

2.  New and material evidence has been presented, and the 
claim of entitlement to service connection of a low back 
disorder, to include spondylolisthesis at L5-S1, is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 
C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2009).  

3.  The Veteran's pre-existing spondylolisthesis at L5-S1 was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For reasons explained in greater detail below, the Board 
finds the Veteran's claim to be reopened by way of the 
submission of new and material evidence and, further, finds 
that service connection for the Veteran's claimed low back 
disorder is warranted.  Thus, in light of the full grant of 
the benefits sought on appeal, the Board finds that any 
possible errors on the part of VA that may exist in 
fulfilling its duties under the VCAA with respect to the 
Veteran's claim are rendered moot.  To the extent that there 
are any defects regarding VA's duty to notify and assist, 
they will be addressed by the Agency of Original Jurisdiction 
(AOJ) when effectuating the award of benefits.     

II.  New and Material Evidence

As noted above, the RO determined that new and material 
evidence sufficient to reopen the claim had been presented 
and reopened the Veteran's claim on such basis.  However, the 
Board notes that in Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes 
a legal duty for the Board to consider the issue of new and 
material evidence regardless of the RO's determination as to 
that issue.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find. 

In the present case, the Veteran's request to reopen her 
previously disallowed claim was filed in March 2006.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009). 

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

As a preliminary matter, the Board notes that the Veteran's 
current claim involving a low back disorder is based upon the 
same factual basis as her previous claim (i.e., they are both 
claims for the same diagnosed low back disorder), which was 
denied in the February 1995 rating decision that became 
final.  As such, it is appropriate for the Board to consider 
the claim as a request to reopen the previously denied claim.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The RO initially denied the Veteran's claim for a low back 
disorder in its February 1995 rating decision.  In denying 
the claim, the RO explained that the Veteran's STRs did not 
show an injury or disease of the lower back although the 
Veteran acknowledged a history of "weak" lower back at 
separation.  The RO also noted that the February 1995 VA 
examination was remarkable for x-ray evidence of lumbosacral 
disc impairment, specifically, spondylolisthesis at L5-S1, 
usually a developmental abnormality.  However, the VA 
examination also showed no remarkable functional impairment, 
nerve damage, or limitation of motion to show that the 
Veteran's low back disorder was made worse during military 
service.  Consequently, the RO found no basis for the award 
of service connection for the Veteran's low back disorder 
under the law.  The Veteran received notification of the 
rating decision and her appellate rights in March 1995; 
however, she did not appeal the decision.  Thus, the February 
1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

The pertinent evidence of record at the time of the February 
1995 rating decision included the Veteran's STRs for her 
first period of active service and the February 1995 VA 
medical examination report.  The February 1995 VA medical 
examination report includes a diagnosis of history of low 
back strain with first degree spondylolisthesis of L5 over 
S1. 

The evidence received since the February 1995 denial of the 
Veteran's claim consists of copies of STRs provided by the 
Veteran pertaining to her second period of active service, 
the DA Form 2173, Statement of Medical Examination and Duty 
Status, dated May 2005, the DD Form 214 pertaining to the 
second period of active service, post-service treatment 
records and related medical correspondence dated from October 
1997 to August 2009, the VA Form 119 dated in May 2007 
relating that the Veteran's complete STRs are unable to be 
located, the September 2009 Travel Board hearing transcript, 
lay statements from a fellow soldier and friends of the 
Veteran dated in August 2009, and additional written 
statements submitted by the Veteran and his representative.

Upon review of the evidence received since February 1995, the 
Board finds that it does qualify as new and material evidence 
and is, therefore, sufficient to reopen the claim.  

In this regard, copies of the service records provided by the 
Veteran concerning her second period of active duty show 
treatment for low back pain.  The DA Form 2173 dated in May 
2005 reveals that the Veteran received outpatient treatment 
for anterior subluxation of L5-S1 and low back pain with 
sciatic symptoms due to chronic wearing of gear and driving.  
The injury was considered to be temporary and to have been 
incurred in the line of duty.  The STRs also include findings 
of lumbar spondylosis and spondylolisthesis.  

Also, the Board notes that the Veteran, in a September 2005 
statement, explained that her duties included driving M915 
tractor trailers on convoys in Kuwait and Iraq and, while 
driving the vehicle, she was required to wear a flack vest 
and Kevlar at all times.  She stated that the vest 
configuration and seated position coupled with rough road 
conditions exposed her lower back to frequent pounding and 
pressure.  She reported that, in February 2005, her pain 
became so intense that she had difficulty getting out of bed 
and walking any distance over 400 meters.  She added that she 
started to experience severe sciatica pain on her right side 
at that time and did not have any back or sciatica pain 
before her deployment.  

The Veteran later reiterated, in her July 2007 VA Form 9, 
that her low back disability was aggravated during her second 
period of active service while serving in Iraq.  The Veteran 
wrote that the type of back pain that she had in Iraq was 
unlike any pain she had previously experienced and the pain 
had continued since her deployment.  

In September 2009, the Veteran presented hearing testimony 
before the undersigned wherein she similarly related that she 
was required to wear a significant amount of gear and drive a 
915 tractor trailer in rough conditions during her missions 
in Iraq and Kuwait and, during that time, her low back pain 
became worse and she began to have sciatic symptoms.  She 
reported that the symptoms did not improve despite being 
prescribed anti-inflammatories and undergoing physical 
therapy.  She added that the symptoms had continued since her 
deployment.  

The Veteran is considered competent to report an increase in 
back pain during her second period of active service in the 
above statements and hearing transcript and her account of 
worsened low back symptomatology during the aforementioned 
period is presumed credible for the purposes of reopening the 
claim.        

Additionally, a fellow soldier (D.C.) who served with the 
Veteran and first met her while deployed to Camp Arifjan, 
Kuwait in support of Operation Iraqi Freedom in December 2004 
provided a statement dated in August 2009 regarding the 
Veteran's in-service back pain.  In his statement, D.C. wrote 
that he recalled being impressed with the Veteran's abilities 
as a runner and became running workout partners with the 
Veteran from January to July 2005.  He stated that the 
Veteran told him in February 2005 that her back was sore 
following her return from a 5-day mission in Iraq and, later, 
following subsequent missions to Iraq and Kuwait, the Veteran 
told him that her back was getting worse.  D.C. also noted 
that he encouraged the Veteran to go to the clinic to receive 
treatment for her back.  He commented that the doctors and 
staff all agreed that the excessive weight of the Outer 
Tactical Vest (OTV) and Ballistic Helmet compounded with the 
long driving miles and unimproved road conditions in Iraq 
were creating her problems and reported that he was at the 
clinic with the Veteran when doctors prescribed anti-
inflammatories for her back disability.  D.C. further noted 
that he witnessed her back pain on two occasions when the 
Veteran was doing an abdominal workout and noticed that she 
struggled through a 5 kilometer (KM) race that took place in 
June 2005 due to complaints of back pain.  

D.C. is considered competent to report his observation of the 
Veteran's back pain during her second period of active 
service in the above statement and his account is presumed 
credible for the purposes of reopening the claim.     

Furthermore, two of the Veteran's friends (A.M. and A.H.) 
provided written statements dated in August 2009.  Also, A.H. 
presented hearing testimony at the September 2009 Travel 
Board hearing.  The Veteran's friends essentially related 
that they knew the Veteran prior to her deployment and 
noticed that she did not complain of back problems until 
after her return from such deployment.  
  
The Veteran's friends are considered competent to report 
their observations of the onset of the Veteran's complaints 
of back pain in the above statements and hearing transcript 
and their accounts are presumed credible for the purposes of 
reopening the claim.     

Moreover, the Veteran's treating physician (R.T., M.D.) 
provided a statement dated in August 2009 wherein he provided 
a summary of the Veteran's medical  history pertaining to her 
back as related by the Veteran and certain medical records, 
noted that the Veteran's low back disability was an acquired 
rather than congenital deformity of the spine, and concluded 
that her working conditions in the military caused an 
accelerated progression beyond what would typically be 
expected in an adult with a grade I L5-S1 spondylolisthesis.  

Dr. R.T. is a physician and is competent to provide a medical 
opinion regarding the cause of the progression of the 
Veteran's low back disability.  His opinion is presumed 
credible for the purposes of reopening the claim.     

In summary, the evidence discussed above that has been 
associated with the claims folder since the February 1995 
denial is both new and material because it was not before VA 
at the time of that decision and relates to a previously 
unestablished fact necessary to substantiate the Veteran's 
claim.  Specifically, it contains competent lay and medical 
evidence pertaining to the Veteran's complaints of increased 
back pain and related treatment during her second period of 
active military service and includes a competent medical 
opinion that links the aggravation of the Veteran's low back 
disability to her second period of active service.  
Accordingly, because the Board has determined that new and 
material evidence has been presented, the Veteran's claim of 
entitlement to service connection for a low back disorder is 
reopened.  

As explained above, no additional notice or development is 
needed in regard to the claim.  Thus, the Board will proceed 
to adjudicate the merits of the claim.     

III.  Facts and Analysis 

The Veteran seeks service connection for a low back disorder, 
claimed as spondylolisthesis at L5-S1, on the basis that it 
was aggravated during her second period of active military 
service, which included service in Iraq and Kuwait.  In this 
regard, the Veteran has reported that her claimed low back 
disorder was diagnosed in 1995, prior to her second period of 
active duty.  However, she contends that, while performing 
her duties as a motor transport operator, she was required to 
drive tractor trailers on rough roads and to wear a flack 
vest and Kevlar.  As a result, she asserts that she was 
exposed to frequent pounding and pressure of her lower back 
and, consequently, her lower back disability was aggravated. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

A Veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995) (providing that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service). 

Generally, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. § 
3.303(c).  VA's General Counsel has held, however, that 
service connection may be granted for diseases, but not for 
defects, of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  
Additionally, according to the VA General Counsel's opinion, 
a congenital or developmental defect can be subject to 
superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service 
connection may be warranted for the resultant disability.  A 
defect is a structural or inherent abnormality or condition 
that is more or less stationary in nature.  A disease may be 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  VAOPGCPREC 82-90.  

The Board notes that the evidentiary record reveals that the 
Veteran was diagnosed with lumbar spondylolisthesis, a 
congenital or developmental defect of the spine, prior to her 
second period of active service.  See February 1995 VA 
examination report; see also April 2006 private neurosurgical 
record, p. 2 and the August 2009 letter written by Dr. R.T.

Although the Veteran's STRs are incomplete in this case, the 
DD Form 214 for her second period of active service lists her 
military occupational specialty (MOS) as motor transport 
operator.  Available STRs provided by the Veteran show that 
she received treatment at Camp Arifjan in Kuwait for low back 
pain in 2005.  During that time, she reported low back pain 
and sciatic symptoms, which she attributed to wearing her 
flak jacket and driving a semi-truck on rough roads while 
performing her duties as a motor transport operator.  Medical 
examiners attributed the Veteran's low back symptomatology to 
lumbar spondylosis and spondylolisthesis.  Also, the DA Form 
2173 dated in May 2005 reveals that the Veteran received 
outpatient treatment for anterior subluxation of L5-S1 and 
low back pain with sciatic symptoms due to chronic wearing of 
gear and driving.  

Post-service treatment records in the months following 
service document the Veteran's continued medical treatment 
for lower back pain and related symptomatology.  Notably, the 
Veteran consistently related the onset of such symptomatology 
to her second period of active military service.  The Veteran 
is considered competent to report the onset of her worsened 
low back pain with radiating symptoms and the Board finds her 
account credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2007).  

In addition, the lay statements provided by the soldier who 
served with the Veteran as well as her two friends discussed 
above essentially relate that the Veteran was very physically 
active and did not experience low back pain until her second 
period of active duty, which she has had since that time.  
Their statements are deemed credible and lend further support 
to the Veteran's account of worsened low back symptomatology 
in service.    

Furthermore, as stated above, one of the Veteran's treating 
physicians, Dr. R.T., provided a statement dated in August 
2009 wherein he concluded that the Veteran's working 
conditions in the military caused an accelerated progression 
of her grade I L5-S1 spondylolisthesis, an acquired deformity 
of the spine.  He provided a thorough summary of the 
Veteran's medical history based on his review of certain 
medical records provided by the Veteran as well as based on 
her reported history.  His summary is shown to be consistent 
with the record.  Additionally, Dr. R.T. provided a sound 
rationale in support of his conclusion referencing medical 
literature and the clinical documentation pertaining to the 
progression of the Veteran's disability.  In light of the 
foregoing, the Board affords the private medical opinion 
provided by Dr. R.T. great probative value.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).  

The Board notes that another treating physician (L.M.S., 
M.D.) wrote in April 2006 that the Veteran almost certainly 
demonstrated a stable grade II spondylolisthesis.  He further 
indicated that the Veteran's lifestyle of engaging in certain 
activities such as running may tend to exacerbate the 
Veteran's disability.  Dr. L.M.S.'s statements suggest that 
the Veteran's low back disability did not undergo a permanent 
increase in severity as a result of service.  However, unlike 
Dr. R.T., it does not appear that Dr. L.M.S. reviewed any 
prior treatment records or otherwise had sufficient data 
pertaining to the Veteran's medical history as it relates to 
her lower back.  As such, the Board affords the above private 
medical opinion provided by Dr. R.T. greater probative value 
than the opinion provided by Dr. L.M.S. in resolving the 
medical question of whether the Veteran's preexisting lower 
back disability was aggravated by active military service.    

Therefore, in summary, the most probative evidence shows that 
the Veteran injured her lower back while driving tractor 
trailers on rough roads and wearing heavy gear in service and 
her pre-existing lumbar spondylolisthesis subsequently 
underwent an increase in severity as manifested by lower back 
pain and sciatic symptomatology.  The evidence additionally 
shows that the Veteran's worsened low back symptomatology has 
been attributed to her working conditions in the military and 
characterized as an accelerated progression of her grade I 
L5-S1 spondylolisthesis by a competent medical professional.  
The increase in severity of the Veteran's low back disability 
is not shown to be due to the natural progress of the 
condition.  Thus, in consideration of the foregoing, the 
Board finds that service connection for the Veteran's 
spondylolisthesis at L5-S1 is warranted.  


ORDER

New and material evidence has been presented, and the 
Veteran's claim of entitlement to service connection for a 
low back disorder, to include spondylolisthesis at L5-S1, is 
reopened.  

Entitlement to service connection for spondylolisthesis at 
L5-S1 is granted.  



______________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


